MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 14 2020, 8:35 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel I. Hageman                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana                                    Courtney L. Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Carl Murray,                                             September 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-428
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Grant W. Hawkins,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G05-1908-F3-32467



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020            Page 1 of 8
                                               Case Summary
[1]   Carl Murray (“Murray”) appeals his convictions for two counts of Attempted

      Murder, Level 1 felonies,1 and one count of Domestic Battery, as a Class A

      misdemeanor.2 We affirm.



                                                   Issues
[2]   Murray presents two issues for review:

                 I.        Whether there is sufficient evidence to support his
                           conviction for the attempted murder of Y.H.; and


                 II.       Whether instructing the jury on transferred intent was
                           fundamental error because it conflicted with an instruction
                           on the State’s burden of proof.


                                 Facts and Procedural History
[3]   During the summer of 2019, Murray presented his wife, Y.H., with dissolution

      documents. Y.H. did not sign the documents but the couple separated. Their

      estrangement was partially due to Murray’s accusations that Y.H. was sexually

      involved with their neighbor and friend, J.J. After the separation, Murray




      1
          Ind. Code §§ 35-42-1-1, 35-41-5-1.
      2
          I.C. § 35-42-2-1.3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 2 of 8
      would sometimes return to Y.H.’s Indianapolis residence to socialize with

      friends on the porch or to visit his stepchildren.


[4]   On the day of August 10, 2019, Murray was in and out of the residence. He

      transported his stepdaughter to her friend’s house. Atypically, he asked his

      stepson if he would like to go to his biological father’s house, and then drove

      him there. Around 11:00 p.m., Y.H. and J.J. left to buy cigarettes. When they

      returned, Y.H. backed her vehicle into her driveway. The pair sat in Y.H.’s

      vehicle for about twenty-five minutes, drinking and listening to music. Y.H.

      saw Murray drive his vehicle through an alley and park behind her vehicle.

[5]   Murray approached the driver’s side of Y.H.’s vehicle, holding a rifle. He

      opened the door and said, “you mother******* thought this was a game.” (Tr.

      Vol. II, pg. 221.) Y.H. saw that the rifle was pointed toward J.J.’s head and she

      grabbed the barrel. Murray shot through Y.H.’s right hand pinky finger and

      Y.H. yelled “mother****** you just shot my finger off.” (Id. at 222.) Murray

      continued shooting, until Y.H. was hit with three bullets and J.J. was hit with

      six bullets.


[6]   Inside the residence, Y.H.’s friend Steven Seals (“Seals”) had been watching

      television when he heard Y.H. cry out “no Carl don’t” followed by gunshots.

      (Id. at 138.) Seals looked in vain for a weapon, then went outside to confront

      Murray. Murray approached Seals, rifle in hand, but Seals tackled Murray and

      flipped him over a porch railing. Seals got Murray into a headlock and used his

      fists and a brick to strike blows to Murray’s head. Seals was able to get control


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 3 of 8
      of Murray’s rifle at some point but when Seals tried to fire it, he discovered that

      it was either empty or jammed. During the struggle, Murray protested that he

      loved Y.H. and was sorry. When Seals was injured by a brick and lost his grip,

      Murray escaped the headlock, ran to his truck, and drove off.


[7]   Police and emergency medical personnel arrived to find Y.H. and J.J. each in a

      critical condition. One bullet had struck an artery in Y.H.’s leg. She underwent

      surgery and was given 5.5 liters of blood, essentially a replacement of her full

      blood supply. Y.H. was hospitalized for five days. J.J. was placed in a

      medically induced coma, having suffered injuries to his colon, spleen,

      diaphragm, spine, and kidney. J.J. endured multiple surgeries, received five

      liters of blood, and was hospitalized for nineteen days.

[8]   On January 6, 2020, Murray was brought to trial before a jury on two counts of

      Aggravated Battery, Level 3 felonies,3 two counts of Attempted Murder, Level

      1 felonies, and one count of Domestic Battery, as a Level 5 felony. The jury

      found Murray guilty as charged but, due to double jeopardy concerns, the trial

      court declined to enter judgments of conviction upon the Aggravated Battery

      counts and reduced the Domestic Battery conviction to a misdemeanor.

      Murray received consecutive sentences of thirty years and twenty-five years for

      the attempted murders of J.J. and Y.H., respectively. He was given a

      concurrent one-year sentence for Domestic Battery. Murray now appeals.




      3
          I.C. § 35-42-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 4 of 8
                                  Discussion and Decision
                                  Sufficiency of the Evidence
[9]    Murray does not contest the sufficiency of the evidence supporting his

       conviction for the attempted murder of J.J. However, he contends that the

       State presented insufficient evidence of his intent to kill Y.H. He points to a

       lack of testimony that he deliberately aimed the rifle at Y.H. or verbally

       threatened Y.H. in particular.

[10]   In order to convict Murray of the attempted murder of Y.H., the State was

       required to prove beyond a reasonable doubt that Murray, acting with the

       specific intent to commit murder, engaged in an overt act that constituted a

       substantial step toward the commission of the crime. Davis v. State, 558 N.E.2d
811, 812 (Ind. 1990).


[11]   When reviewing the sufficiency of the evidence to support a conviction, we will

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm the

       conviction unless no reasonable factfinder could find the elements of the crime

       proven beyond a reasonable doubt. Id. The requisite intent to commit murder

       may be inferred from the intentional use of a deadly weapon in a manner likely

       to cause death. Davis v. State, 558 N.E.2d 811, 812 (Ind. 1990). Discharging a

       weapon in the direction of a victim is substantial evidence from which a jury

       can infer intent to kill. Leon v. State, 525 N.E.2d 331, 332 (Ind. 1988).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 5 of 8
[12]   Y.H. testified that Murray, armed with a rifle, approached her vehicle, opened

       the door, and stated “you mother******* thought this was a game.” (Tr. Vol.

       II, pg. 221.) After Murray fired the first shot, which severed Y.H.’s pinky, and

       Y.H. cursed at him, Murray did not desist. Rather, he continued firing his

       weapon into the vehicle until it was either empty or jammed. Y.H. was

       ultimately struck by three bullets. From this evidence, the jury could

       reasonably conclude that Murray intended to kill Y.H.


                             Instruction on Transferred Intent
[13]   “The purpose of a jury instruction is to inform the jury of the law applicable to

       the facts without misleading the jury and to enable it to comprehend the case

       clearly and arrive at a just, fair, and correct verdict.” Dill v. State, 741 N.E.2d
1230, 1232 (Ind. 2001). Jury instruction is a matter assigned to trial court

       discretion, and an abuse of that discretion occurs when instructions, taken as a

       whole, mislead the jury as to the applicable law. Ham v. State, 826 N.E.2d 640,

       641 (Ind. 2005).

[14]   Here, the jury was instructed, in accordance with Spradlin v. State, 569 N.E.2d
948, 950 (Ind. 1991), that the jury could convict Murray of Attempted Murder

       only if it found that he had specific intent to kill. The jury also received an

       instruction on transferred intent:

               Under the doctrine of Transferred Intent, the intent to harm one
               person may be treated as the intent to harm a different person
               when, through mistake or inadvertence, violence directed toward
               one person results in injury to a different person.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 6 of 8
               In a situation where there is an intent to kill one person, but a
               different person suffers the injury and dies, the intent to kill the
               first person may serve as proof of the intent to kill the actual
               victim.


       Murray lodged a vague objection: “I have a problem with it because if there’s

       an accident then where’s the transferred intent? … For the record, I’m objecting

       to it.” (Tr. Vol. III, pg. 71.) On appeal, he relies upon grounds not asserted at

       trial, that is, he argues that the transferred intent instruction conflicts with the

       instruction on specific intent to kill and the State could have secured a

       conviction upon a lessened burden of proof.

[15]   It is well-settled that a defendant may not object to an instruction upon one

       ground at trial and present a different ground upon appeal. See Morgan v. State,

       755 N.E.2d 1070, 1077 (Ind. 2001). Murray has therefore waived any such

       error and may prevail only upon showing fundamental error. Fundamental

       error is an extremely narrow exception to the waiver rule where the defendant

       faces the heavy burden of showing that the alleged errors are so prejudicial to

       the defendant’s rights as to “make a fair trial impossible.” Benson v. State, 762
N.E.2d 748, 756 (Ind. 2002).

[16]   Under the doctrine of transferred intent, a defendant’s intent to kill one person

       is transferred when, by mistake or inadvertence, the defendant kills a third

       person; thus, the defendant may be found guilty of the murder of the person

       who was killed, even though the defendant intended to kill another. Blanche v.

       State, 690 N.E.2d 709, 712 (Ind. 1998). “This doctrine also applies to the intent


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 7 of 8
       necessary for attempted murder.” Id. Murray has shown no conflict or error in

       the instructions given to the jury, much less fundamental error.



                                               Conclusion
[17]   Sufficient evidence supports Murray’s conviction for the attempted murder of

       Y.H. He has not established fundamental error in the instruction to the jury.


[18]   Affirmed.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-428 | September 14, 2020   Page 8 of 8